IN THE
                         TENTH COURT OF APPEALS



                                No. 10-19-00396-CR

                       IN RE JEREMY PAUL CASTILLO


                               Original Proceeding



                          MEMORANDUM OPINION

      On November 6, 2019, the Clerk of this Court received and filed a petition for writ

of mandamus, dated October 29, 2019, from Relator Jeremy Paul Castillo. The petition

does not contain proof of service as required by the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.5. However, to expedite this matter, the Court invokes Rule 2 to

suspend Rule 9.5.’s proof-of-service requirement. See id. R. 2. Furthermore, because the

respondent and real party in interest may access Castillo’s petition through the Court’s

website, we do not include a copy of the petition with this Memorandum Opinion.

      In his petition, Castillo seeks a mandamus from this Court directing the trial court

to rule on his “Motion for Judgment Nunc Pro Tunc” that was filed in June 2019. Castillo

notes that the motion was filed in trial court numbers 37297CR, 37298CR, and 41522CR.
        On November 25, 2019, Castillo filed a pleading entitled “Petition for Appeal From

the Trial Courts Ruling for Judgment Nunc Pro Tunc.” The matter was filed as a direct

appeal and assigned Case Number 10-19-00420-CR. Castillo notes in this most recent

filing that he is appealing the trial court’s denial of his Motion for Judgment Nunc Pro

Tunc filed in trial court numbers 37297CR, 37298CR, and 41522CR. As the trial court has

ruled on the motion that is the basis for his mandamus petition, the relief Castillo seeks

is now moot.

        Accordingly, the petition for mandamus filed by Jeremy Paul Castillo is dismissed.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed December 4, 2019
Do not publish
[OT06]




In re Castillo                                                                      Page 2